DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Applied Biosystems OpenArray® Real-Time PCR System User Guide (“Applied Biosystems”, 2010) in view of Blanch (US 2018/0156734), Yu (US 2020/0042888), and Sunkavalli (US 2019/0164312).
Applied Biosystems disclosed:
a PCR system;
Page 8:

    PNG
    media_image1.png
    517
    971
    media_image1.png
    Greyscale

a reaction array plate;
Page 8:

    PNG
    media_image2.png
    517
    971
    media_image2.png
    Greyscale

Applied Biosystems disclosed (page 41): 

    PNG
    media_image3.png
    542
    1165
    media_image3.png
    Greyscale

Applied Biosystems disclosed (page 42):

    PNG
    media_image4.png
    179
    1198
    media_image4.png
    Greyscale

That is, Applied Biosystems suggested visual inspection of the reaction array plates to detect empty through-holes.
Applied Biosystems did not disclose a convolutional neural network (CNN) configured to receive a sequence of images of the reaction array plate in the PCR system, or an output of the CNN coupled to a control for the reaction array plate, as recited in claim 1.
Blanch disclosed a system for performing tests on a sample, wherein the system “can determine sufficiency of specimen in the assay cartridge before performing one or more tests thereon” and “can be configured to abort one or more tests or generate a warning when the assay cartridge contains insufficient amount of specimen” (paragraph [0075]).
Yu’s disclosure “generally relates to self-sufficient and standalone artificial intelligence (AI) devices requiring no support from any backend servers, and particularly relates to self-sufficient AI devices including a multilayer convolutional neural network” (paragraph [0001]).
Yu disclosed (paragraph [0031]) such devices “may include but are not limited to mobile phones and any other devices”.
Yu disclosed (paragraph [0004]): “a self-contained device” comprising “a convolutional neural network (CNN) logic circuit; a plurality of non-volatile random access memory cells embedded with the CNN logic circuit on a same semiconductor substrate and storing a full set of trained parameters for a CNN model containing multiple neurons; a sensor; an actuator circuitry; a program memory storing instructions; and a microcontroller unit in communication with the program memory, the sensor, the CNN logic circuit, the plurality of non-volatile random access memory cells, and the actuator circuitry.” 
Yu disclosed (id.): “The microcontroller unit, when executing the instructions in the program memory, may be configured to cause the sensor to detect a signal according an external stimulus; process the detected signal to obtain a processed data set and communicate the processed data set to the CNN logic circuit; instruct the CNN logic circuit to read trained parameters from the plurality of non-volatile random access memory cells and to forward propagate the processed data set via multiple propagation paths through the multiple neurons in parallel to obtain output label data for the processed data set; process the output label data into a control signal; and control the actuator circuitry according to the control signal.”
That is, Yu disclosed a device wherein the output of a CNN was used to generate a “control signal” which in turn was used to control an “actuator”.
Yu disclosed (paragraph [0035]): “The sensor and sensor circuitry…may be used to detect and monitor external contextual data in real-time or under the control of the MCU [microcontroller unit]. Depending on the application of the edge device…the detected external environmental data may include but are not limited to images…”.
Yu disclosed (paragraph [0037]): “The actuator…may be used for producing desired action according to the outcome of the AI engine... The actuation performed by the actuator…may be any type including but not limited to electric, mechanical, thermal, magnetic, and hydraulic.”
That is, Yu generally disclosed the possibility of incorporating a CNN to analyze images into a device, and using the output of such analysis to produce a desired action by the device via actuation circuitry.
Speaking of CNNs generally, Sunkavalli disclosed (paragraph [0017]): “Aside from the benefits of automation, such as long-term time and cost savings, convolutional neural networks provide a wide range of utility across many aspects of technology. For instance, provided that a convolutional neural network is properly trained, its integration into a complex technical workflow can, as noted, eliminate human error.”
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system disclosed by Applied Biosystems to incorporate a convolutional neural network to receive sequences of images (e.g. an image of each through-hole in the PCR array), and automatically analyze images of the reaction array plate for empty wells, and to further control the system by stopping the process if there were unfilled through-holes. While Applied Biosystems suggested visual inspection for “troubleshooting” (which implies this inspection would take place after the assay to ascertain the cause of anomalous results), it would have been obvious to carry out such inspection by the system during the process (as suggested by Blanch) such that the assay could have been aborted if empty through-holes were detected. This would have provided the advantage of saving time, by not wasting time running an assay only to find out later that there were empty through-holes. Moreover, it would have been obvious to automate both the detection and the termination of the process using a CNN, since Yu disclosed that CNNs could be used to analyze images (or other types of input data), and control an action depending on the output of the CNN’s analysis, while Sunkavalli disclosed advantages of CNN-based automation, namely savings in time and cost, and the elimination of human error.
Regarding claim 3, it would have been obvious to map through-hole centers of the reaction array plate to arrays in the layers of the CNN since “arrays” and “layers” are terms referring to the architecture of the CNN, and are involved in image processing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Applied Biosystems OpenArray® Real-Time PCR System User Guide (“Applied Biosystems”, 2010) in view of Blanch (US 2018/0156734), Yu (US 2020/0042888), and Sunkavalli (US 2019/0164312) as applied to claims 1-3 above, and further in view of Perone (US 2020/0053249).
The disclosures of Applied Biosystems, Blanch, Yu and Sunkavalli have been discussed. These references did not disclosure or suggest a CNN lacking a final fully connected output layer.
Perone disclosed (paragraph [0014]): “…a CNN model without fully connected layers for classification may enhance security, enable faster comparison and may require less storage space…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to configure the CNN without a fully connected output layer since Perone disclosed this may enable faster comparison and require less storage space.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “ROX spotting”, “ROX stripping”, “bright ROX”, “spot point bridge” and “reformatting error” are not explicitly defined in the specification as to inform the person of ordinary skill in the art as to what each term encompasses, and what each term does not. The specification states the following (emphasis provided):
Page 17-
“Image 404, image 406, image 408, image 410, and image 412 represent five common failure conditions associated with the spotting of the array plate. Image 404 represents one of the failing condition referred to as bright rox. The bright ROX indicates that there are bright spots 416 visible in some through-holes in comparison to other through holes. The bright spots 416 may indicate higher presence of the passive reference dye in the brighter through-holes which may indicate improper spotting of the plate. Image 406 represents ROX spotting where random through-holes appear darker than other and are distributed throughout the array plate. In some instances, the darker through-holes may indicate a partially loaded through hole. Image 408 represents ROX stripping where some darker looking through-holes are arranged on the array plate in an almost linear pattern. In some instances, the ROX stripping may indicate that the plate is not sitting tightly against the stop block on the right side of the plate holder, the autoloader is misaligned, or that there are too many bubbles and/or foam in the tip of the autoloader. In image 404, image 406, and image 408, an image is considered a fail if there are at least seven affected through-holes, but there is not an absolute cutoff as some failure identifications are subjective since the determination is based on relative brightness of the through-holes.”
“Image 410 represents a failure condition called a spot point bridge. A spot point bridge 414 appears as a grey "bridge" in the background area connecting a few (two or four) neighboring through-holes. A spot point bridge 414 may be caused by improper removal of the autoloader tip block which caused some of the sample mixture to spill out of the through-hole. Image 412 represents a reformatting error and is characterized by at least one random empty through-hole. The reformatting error may indicate an issue with the array plate or an issue with configuration of the array in the autoloader.”
While this passage is informative, it does not constitute a limiting definition of these terms, and therefore the scope of the claims is indefinite.

Conclusion
Claims 11-17 are free of the prior art. While reasoning has bee set forth above for incorporating a CNN into the PCR system of Applied Biosystems, there is no apparent reason for incorporating a “plurality” of CNNs. In addition, the limitations of claims 6-10 are not obvious; these claims are rejected solely based on depending from a rejected claim, but would be allowable if written in independent form incorporating the limitations of any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637